DETAILED ACTION
1. Applicant's responses, filed 3 January 2022 and 2 February 2022, have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
3. Claim 4 is cancelled.
Claims 1-3 and 5-16 are currently pending and under examination herein.
Claims 1-3 and 5-16 are rejected.
Claims 5-7 and 13-14 are objected to.

Priority
4. The instant application claim the benefit of priority to French Application No. FR1553731 filed 24 April 2015. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and the claim to the benefit of priority is acknowledged. As such, the effective filing date of the invention is 24 April 2015.

Specification
5. The objection to the abstract of the disclosure is withdrawn in view of the amendment filed 3 January 2022. 

6. The objection to the disclosure is withdrawn in view of the amendments filed 3 January 2022. 

Claim Objections
7. The objection to claims 1-5, 7, 9, 15-16 is withdrawn in view of the claim amendments filed 3 January 2022 and 2 February 2022.

8. Claims 5-7 and 13-14 are objected to because of the following informalities: 
Claim 5: 
“the known reference masses-to-charges that are common to the various subgroups being selected by” in lines 1-2 should recite “wherein the reference masses-to-charges that are common to the various subgroups of the group are selected by” in order to match the terminology recited in claim 1 that this limitation is likely to claim antecedent basis to and recite active claim language.  
“around reference masses-to-charges” in line 4 should be “around the reference masses-to-charges” in order annotate the antecedent basis for this term. 
“on the frequency of presence of peaks” in lines 6-7 should recite “on a frequency of the presence of the peaks” in order to properly annotate the limitations for which there are and are not antecedent basis in the claim.
Claim 6: “the construction … using” should be “wherein the construction … uses” in order to correct grammatical errors and recite active claim language.
Claim 7: insert “the reference masses-to-charges … being deduced” should be “wherein the reference masses-to-charges … are deduced” in order to correct grammatical errors recite active claim language.
Claim 13: “the parameters of the adjusting model being obtained with what is called a robust estimating method” should be “wherein the parameters of the adjusting model are obtained with a robust estimating method” to correct grammatical errors and recite active claim language.
Claim 14: “the spectra acquired” should recite “the set of learning spectra of microorganisms identified as belonging to the groups” to match the language of the antecedent basis for term in claim 1, from which claim 14 depends. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

9. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
An adjusting model for allowing mass-to-charge offsets of the learning spectra of the subgroups of the group to be corrected on the basis of reference masses-to-charges that are common to the various subgroups of the group in claims 1, 2, and 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structures in the specification for each means-plus-function limitation are interpreted to be as follows:
 pg. 14, lines 3-10 indicate that this limitation is a computer-implemented means-plus-function limitation. Pg. 21, line 18 to pg. 22, line 22 and pg. 24, lines 21 to pg. 25, line 4 describe the learning process for the first and subsequent adjusting models as well as the various embodiments of the obtained adjusting model(s). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. The previously recited rejections of claims 1-16 under 35 U.S.C. 112(b) is withdrawn in view of the claim amendments filed 3 January 2022 and 2 February 2022. However, after further consideration, new grounds of rejection under 35 U.S.C. 112(b) are required.

11. Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. These rejections are newly recited.
Claim 1, and those claims dependent therefrom, recite “adjusting the masses-to-charges of all of the lists of peaks the learning spectra of the subgroups of the group” in lines 14-15. It is unclear if the adjusting step is intended to be performed using the adjusting model constructing in the previously recited step in the claim or if the adjusting can be performed using any possible means for adjusting mass-to-charge values and does not require the use of the constructed adjusting model. For examination purposes, it is interpreted that the adjustment is performed using the constructed adjusting model in the previous step. It is suggested to amend the claim to recite adjusting the masses-to-charges of all of the lists of peaks of the learning spectra of the subgroups of the group using the adjusting model or similar language.  
Claim 1, and those claims dependent therefrom, recite “classifying into a group the spectrum according to the per-group classifying model and the per-group knowledgebase” in lines 21-22. However, lines 4-6 of claim 1 recite constructing one knowledgebase and one classifying model per associated group and that there is a set of reference groups, which means that there is more than one per-group knowledgebase and per-group classifying model that is constructed in the claims. Therefore, it is unclear if this step is intended to apply just one of the per-group classifying models and per-group knowledge bases to classify the spectrum into a group, and which classifying model and knowledge base that would be out of the plurality, or if this step is intended to apply all of the constructed per-group classifying models and per-group knowledgebases in order to determine which group the spectrum is classified in. For examination purposes, it is interpreted that the step requires applying all of the constructed per-group classifying models and per-group knowledgebases in order to determine which group the spectrum is classified in because the group cannot be determined without applying all of per-group classifying models and knowledgebases. 
Claim 1, and those claims dependent therefrom, recite “the group” in lines 24 and 26-27. However, earlier recited in claim 1 is both the group of the set of reference groups used in constructing the various knowledgebases and classifying models in lines 3-15 as well as the group that the spectrum in classified into in lines 21. It is unclear if the group recited in lines 24 and 26-27 refers to one of the reference groups or the classified group. For examination purposes, it is interpreted that the group in lines 24 and 26-27 refers to the classified group in line 21. It is suggested to amend the claim to reflect that the group refers to the classified group instead of one of the reference groups. 
Claim 1, and those claims dependent therefrom, recite “classifying the adjusted list of peaks into a subgroup of the group with the per-subgroup classifying model and the per-subgroup knowledgebase” in lines 26-27. However, lines 7-17 of claim 1 recite constructing one knowledgebase and one classifying model per associated subgroup and that there is a set of reference subgroups that belongs to each group among the set of reference groups, which means that there is more than one per-subgroup knowledgebase and per-subgroup classifying model that is constructed even within an individual group of the set of reference groups in the claims. Therefore, it is unclear if this step is intended to apply just one of the per-subgroup classifying models and per-subgroup knowledgebases to classify the spectrum into a subgroup, and which classifying model and knowledge base that would be out of the plurality, or if this step is intended to apply all of the constructed per-subgroup classifying models and per-subgroup knowledgebases in the classified group in order to determine which subgroup the spectrum is classified in. For examination purposes, it is interpreted that the step requires applying all of the constructed per-subgroup classifying models and per-subgroup knowledgebases that are associated with the classified group in order to determine which subgroup the spectrum is classified in because the subgroup cannot be determined without applying all of per-subgroup classifying models and knowledgebases for the associated classified group.
Claim 2 recites “common to the various subgroups”. It is unclear if this refers to all of the subgroups present for all of the groups of the reference set of groups or if this is only for all of the subgroups that are associated with one group of the reference set of groups. For examination purposes, it is interpreted that this limitation refers to the various subgroups associated with one group of the reference set of groups.
Claim 2 recites “wherein the constructing one knowledgebase and one classifying model per associated subgroup further comprises: constructing a second adjusting model to allowing mass-to-charge offsets of the acquired spectra to be corrected on the basis of reference masses-to-charges that are common to the various subgroups; and adjusting the masses-to-charges of all of the lists of peaks of the learning spectra on the basis of the second adjusting model”. As highlighted above, Claim 2 recites that the second adjusting model is constructed to allow mass-to-charge offsets of the acquired spectra (which claim 1 identifies as being for the unknown microorganism and is acquired after the constructions steps) but then utilizes the second adjusting model to adjust the masses to charges of all of the lists of peaks of the learning spectra. It is unclear if the second adjusting model is constructed based on the learning spectra or the acquired spectrum for the microorganism, which has not yet been gathered. For examination purposes, it is interpreted that the second adjusting model is constructed based on the learning spectra of the subgroups. However, under this interpretation, it is unclear what the difference in the metes and bounds of the second adjusting model is from the first adjusting model as they are both constructed for the same purpose using the same initial data and thus would produce the same list of adjusted peaks of the learning spectra. Therefore, it is unclear how both of these adjusting models would be applied to construct one knowledgebase and one classifying model per associated subgroup within the metes and bounds of claim 2 and which adjusted learning spectra would be utilized in the method of claim 2. In view of 24, lines 26-30 of the instant specification indicates that the construction of the second adjusting model is based on the lists of peaks that have already undergone a first adjustment (i.e. the adjusted learning spectra of claim 1) and the adjusted learning spectra are further adjusted a second time with the second adjusting model and these second adjusted learning spectra would be utilized for constructing the classification model. For the purposes of examination, claim 2 is interpreted to follow the order of steps in light of the teachings of the specification. 
Claim 5, and those claims dependent therefrom, recite “The identifying method as claimed in claim 4” in line 1. This limitation lacks antecedent basis because claim 4 is canceled and therefore does not recite an identifying method. For examination purposes, it is interpreted that the claim is intended to recite “the identifying method as claimed in claim 1”. 
Claim 5, and those claims dependent therefrom, recite “filtering the masses-to-charges depending on a frequency of the presence of the peaks for each of the subgroups and/or approximating the position of the retained reference masses-to-charges”. There is a lack of antecedent basis for the term “the retained reference masses-to-charges” as there is no previous recitation of this limitation. For examination purposes, it is interpreted that the retained reference masses-to-charges refers to the masses-to-charges that remain after filtering based on the frequency of the presence of peaks. The filtering step and approximating step recite “and/or” between them which means they could also be performed in the alternative (i.e. only the approximating step is performed). Therefore, in embodiments where the filtering step is not performed, the approximating step cannot be performed as there would be no retained reference masses-to-charges. Therefore, this limitation should also be amended to recite “and” in order to have antecedent basis for “the retained masses-to-charges” in all embodiments of the claim. 
Claim 6, and those claims dependent therefrom, recite the limitation “the construction of the adjusting model using a list of reference masses-to-charges that are common to the various subgroups and that are deduced according to statistical criteria of frequency of the presence of the peaks in each of the subgroups of the group”. It is unclear if this limitation is intending to require that the deducing the list of reference masses-to-charges that are common to the various subgroups according to statistical criteria is performed within the metes and bounds of the claimed method or if this limitation is merely states a process by which the list of reference masses-to-charges were previously determined outside the metes and bounds of the claimed invention. Furthermore, if the steps are performed within the metes and bounds of the claimed invention, it is unclear if this limitation is intended to replace the method recited in claim 5, from which claim 6 depends, as the method for determining the list of the reference mass-to-charges that are common to the various subgroups of the group or if these steps are intended to further limit the steps of the method of claim 5 in some way. If they are intended to further limit the steps of claim 5 in some way, it is further unclear what step or steps the limitations of claim 6 further limit in the method of claim 5. For examination purposes, it is interpreted that the limitation of claim 6 is intended to be performed and further limit the method of claim 5 and that it limits the filtering step to be being performed based on statistical criteria. 
Claim 7 recites “the reference masses-to-charges that are common to the various subgroups being deduced by …  detecting the presence or absence of peaks around the masses-to- charges defined by the discretizing step according to a tolerance factor; filtering the masses-to-charges depending on the frequency of the presence of the peaks for each of the subgroups; and approximating the position of the retained masses-to-charges”. However, these steps are already recited as part of the method of selecting the reference masses-to-charges in claim 5, from which claim 7 depends. It is unclear if claim 7 intends to require that these steps are performed twice to determine the reference masses-to-charges that are common to the various subgroups of the group or if they are the same as the steps of claim 5 and not required to be performed twice. For examination purposes, it is interpreted that these steps are the same as the steps of claim 5 and not required to be performed twice.
Claim 8 recites “the acquisition of the spectra” in lines 3-4. There is a lack of antecedent basis for this term as the discretizing step is performed on the learning spectra and there is no acquisition of the learning spectra performed within the metes and bounds of the claimed method. Rather, the only acquired spectrum is the spectrum of the unknown microorganism, which is not utilized to determine the reference masses-to-charges common to the various subgroups of the group. It is suggested to amend claim 8 to “the interval of masses-to-charges present in the at least one set of learning spectra of microorganism identified as belonging to the subgroups of the group” to overcome this rejection. 
Claims 10-12 recite the limitation “the acquired spectra”. There is a lack of antecedent basis for this term as the construction of one knowledgebase and one classifying model per associated subgroup is performed on the learning spectra and there is no acquisition of the learning spectra performed within the metes and bounds of the claimed method. Rather, the only acquired spectrum is the spectrum of the unknown microorganism, which is not utilized to determine the reference masses-to-charges common to the various subgroups of the group. It is suggested to amend claims 10-12 to “the at least one set of learning spectra of microorganism identified as belonging to the subgroups of the group” to overcome this rejection. 
Claim 16 recites “one knowledgebase and one classifying model per group of microorganisms; and one knowledgebase and one classifying model per subgroup of microorganisms” however there is no indication of how many groups of microorganisms or subgroups of microorganisms there are and as such it is unclear how many knowledgebases and classifying models per group and per subgroup are stored in the computer memory. For examination purposes, it is interpreted that there are at least two groups of microorganisms and at least two subgroups per group of microorganisms. 
Claim 16 recites “classifying the microorganism into a group depending on the produced list of peaks according to the per-group classifying model and the per-group knowledgebase” in lines 19-21. However, lines 9-10 of claim 16 recite one knowledgebase and one classifying model per group of microorganisms, which is interpreted to be for at least two groups of microorganisms, and thus there are at least two knowledgebases and classifying models of microorganisms. Therefore, it is unclear if this step is intended to apply just one of the per-group classifying models and per-group knowledge bases to classify the spectrum into a group, and which classifying model and knowledge base that would be out of the plurality, or if this step is intended to apply all of the constructed per-group classifying models and per-group knowledgebases in order to determine which group the spectrum is classified in. For examination purposes, it is interpreted that the step requires applying all of the constructed per-group classifying models and per-group knowledgebases in order to determine which group the spectrum is classified in because the group cannot be determined without applying all of per-group classifying models and knowledgebases. 
Claim 16 recites “references that are common to the various subgroups of the per-subgroup knowledgebase and classifying model” in lines 24-25. However, lines 11-12 of claim 16 recite one knowledgebase and one classifying model per subgroup of microorganisms, which is interpreted to be at least two subgroups of microorganisms per group, of which there are at least two groups, which means that there is more than one per-subgroup knowledgebase and per-subgroup classifying model that is present. Therefore, it is unclear if this step is intended to utilize just one of the per-subgroup classifying models and per-subgroup knowledgebases to correcting the mass-to-charge offsets, and which classifying model and knowledge base that would be out of the plurality, or if this step is intended to apply all of the per-subgroup classifying models and per-subgroup knowledgebases in the classified group in order to correcting the mass-to-charge offsets. For examination purposes, it is interpreted that the step requires applying all of the constructed per-subgroup classifying models and per-subgroup knowledgebases that are associated with the classified group in order to correcting the mass-to-charge offsets.
Claim 16 recites “classifying the microorganism into a subgroup depending on the adjusted list of peaks according to the per-subgroup classifying model and the per-subgroup knowledgebase”. However, lines 11-12 of claim 16 recite one knowledgebase and one classifying model per subgroup of microorganisms, which is interpreted to be at least two subgroups of microorganisms per group, of which there are at least two groups, which means that there is more than one per-subgroup knowledgebase and per-subgroup classifying model that is present. Therefore, it is unclear if this step is intended to apply just one of the per-subgroup classifying models and per-subgroup knowledgebases to classify the spectrum into a subgroup, and which classifying model and knowledge base that would be out of the plurality, or if this step is intended to apply all of the constructed per-subgroup classifying models and per-subgroup knowledgebases in the classified group in order to determine which subgroup the spectrum is classified in. For examination purposes, it is interpreted that the step requires applying all of the constructed per-subgroup classifying models and per-subgroup knowledgebases that are associated with the classified group in order to determine which subgroup the spectrum is classified in because the subgroup cannot be determined without applying all of per-subgroup classifying models and knowledgebases for the associated classified group.

Response to Arguments
12. Applicant's arguments filed 3 January 2022 and 2 February 2022 regarding the rejections under 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new grounds of rejection set forth above.

35 USC § 112(d)
13. The rejection of claim 4 under 35 U.S.C. 112(d) is withdrawn in view of the claim amendments filed 3 January 2022 and 2 February 2022. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14. Claims 1-3 and 5-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more judicial exceptions: 
Claims 1 and 15 recite constructing one knowledgebase and one classifying model per associated group on the basis of a set of learning spectra of microorganisms identified as belonging to the groups, constructing one knowledgebase and one classifying model per associated subgroup on the basis of the acquisition of at least one set of learning spectra of microorganisms identified as belonging to the subgroups of the group, comprising, for each group of the set of reference groups: constructing an adjusting model allowing mass-to-charge offsets of the learning spectra of the subgroups of the group to be corrected on the basis of reference masses-to-charges that are common to the various subgroups of the group, adjusting the masses-to-charges of all of the lists of peaks of the learning spectra of the subgroups of the group and constructing one classifying model per subgroup and the associated knowledgebase on the basis of the adjusted learning spectra of the subgroups; and classifying to a subgroup an unknown microorganism including : … classifying into a group the spectrum according to the per-group classifying model and the per-group knowledgebase, adjusting the masses-to-charges of all of the list of peaks of the spectrum according to the adjusting model of the group, allowing mass-to-charge offsets of the spectrum of the unknown microorganism to be corrected, and classifying the adjusted list of peaks into a subgroup of the group with the per-subgroup classifying model and the per-subgroup knowledgebase.
Claim 2 recites further limit constructing one knowledge base and one classifying model per associated subgroup to include constructing a second adjusting model and a second step of adjusting the masses-to-charges of all the learning spectra on the basis of the second adjusting model.
Claim 3 recites optimizing the list of the reference masses-to-charges that is based on the quality of the adjustment in at least one of the adjusting steps.
Claim 5 recites that the reference masses-to-charges that are common to the various subgroups are selected by detecting the presence or absence of peaks around reference masses to charges according to a tolerance factor, filtering the masses-to-charges depending on the frequency of presence of peaks for each of the subgroups and/or approximating the position of the retained reference masses-to-charges.
Claim 6 further limits the list of reference masses-to-charges to those that are deduced using statistical criteria of frequency of the presence of the peaks in each of the subgroups.
Claim 7 further limits deducing the reference masses-to-charges to include discretizing the space of the masses-to-charges of each of the spectra of each subgroup, detecting the presence or absence of peaks around the masses-to-charges defined by the discretizing step according to a tolerance factor, filtering the masses-to-charges depending on the frequency of presence of peaks for each of the subgroups, and approximating the position of the retained masses-to-charges.
Claim 8 further limits the discretizing step to being carried out over a restricted interval. 
Claim 9 recites that the approximating comprises seeking a position representative of the distribution of the positions of the peaks present around each of the retained masses-to-charges. 
Claim 10 further limits the step of constructing one knowledgebase and one classifying model per associated subgroup comprises discretizing the masses-to-charges of the acquired spectra.
Claim 11 recites that the step of constructing one knowledgebase and one classifying model per associated subgroup comprises processing the intensities of the acquired spectra.
Claim 12 recites that the step of constructing one knowledgebase and one classifying model per associated subgroup comprises controlling the quality of the acquired spectra.
Claim 13 recites that the adjusting model is obtained with a robust estimating method.
Claim 14 recites that the spectra acquired for the first step of constructing one knowledgebase and one classifying model per group are directly used for the second step of constructing one knowledgebase and one classifying model per associated subgroup.
Claim 16 recites producing a list of peaks on the basis of the acquired mass spectrum; classifying the microorganism into a group depending on the produced list of peaks according to the per-group classifying model and the per-group knowledgebase; adjusting the list of peaks by correcting mass-to-charge offsets of the spectra acquired by the mass spectrometer on the basis of references that are common to the various subgroups of the per-subgroup knowledgebase and classifying model; and classifying the microorganism into a subgroup depending on the adjusted list of peaks according to the per-subgroup classifying model and the per-subgroup knowledgebase.
The steps of constructing a classifying model, constructing an adjusting model, adjusting the masses-to-charges, classifying the spectrum using the classifying models, and determining statistical criteria and optimizing the list of frequencies each require carrying out specific mathematical calculations or specific series of mathematical calculation in order to perform each of these claim limitations and therefore serve as textual replacements for particular equations or calculations to be performed. Claims that recite mathematical calculations or relationships, even in the form of words, fall under the “Mathematical concepts” grouping of abstract ideas. Furthermore, the remaining limitations listed above for processing the spectra, thresholding data, gathering data into knowledgebase, or evaluating data are similar to the concepts of collecting information, analyzing it and displaying certain results of the collection and analysis in Electric Power Group, LLC, v. Alstom (830 F.3d 1350, 119 USPQ2d 1739 (Fed. Cir. 2016)), organizing and manipulating information through mathematical correlations in Digitech Image Techs., LLC v Electronics for Imaging, Inc. (758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014)) and comparing information regarding a sample or test to a control or target data in Univ. of Utah Research Found. v. Ambry Genetics Corp. (774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014)) and Association for Molecular Pathology v. USPTO (689 F.3d 1303, 103 U.S.P.Q.2d 1681 (Fed. Cir. 2012)) that the courts have identified as concepts that can be practically performed in the human mind. Therefore, these limitations fall under the “Mental process” grouping of abstract ideas. While claims 15-16 recite performing these limitations as part of a computer system, there are no additional limitations that indicate that this claimed computer components require anything other than carrying out the recited mental process in a generic computer environment. Merely reciting that a mental process is being performed in a generic computer environment does not preclude the steps from being performed practically in the human mind or with pen and paper as claimed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then if falls within the “Mental processes” grouping of abstract ideas. As such, claims 1-3 and 5-16 recite an abstract idea (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition. Rather, the instant claims recite additional elements that amount to mere instructions to implement the abstract idea in a generic computing environment or insignificant extra-solution activity. Specifically, the claims recite the following additional elements:
Claim 1 recites acquiring at least one spectra via a mass spectrometer of an unknown microorganism.
Claim 15 recites a mass spectrometer and carrying out the abstract idea elements of the claim with a computer processor or computer unit that equates to generic computer components.
Claim 16 recites a mass spectrometer and a computer system including a microprocessor for carrying out computer instructions, a computer memory for storing the knowledgebases and classification models, and a computer memory for storing the result of the classification and/or a display screen for displaying the result of the classification. 
There are no limitations that indicate that the claimed computer components require anything other than generic computing systems. As such, these limitations equate to mere instructions to implement the abstract idea on a generic computer that the courts have stated does not render an abstract idea eligible in Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The mass spectrometer in the system/device claims and the step of acquiring a mass spectrum in the method claim are steps that are utilized to gather the data that is subsequently analyzed by the recited judicial exception and there is no indication that the recited judicial exception has any effect on this data gathering step. Therefore, these limitations equate to mere data gathering activity. Therefore, the claims do not recite additional elements that integrate the recited judicial exception into a practical application. As such, claims 1-3 and 5-16 are directed to an abstract idea (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that equate to mere instructions to apply the recited exception in a generic computing environment and well-understood, routine and conventional activity. The instant claims recite the following additional elements:
Claim 1 recites acquiring at least one spectra via a mass spectrometer of an unknown microorganism.
Claim 15 recites a mass spectrometer and carrying out the abstract idea elements of the claim with a computer processor or computer unit that equates to generic computer components.
Claim 16 recites a mass spectrometer and a computer system including a microprocessor for carrying out computer instructions, a computer memory for storing the knowledgebases and classification models, and a computer memory for storing the result of the classification and/or a display screen for displaying the result of the classification.
As discussed above, there are no additional limitations to indicate that the claimed computer components require anything other than generic computer components in order to carry out the recited abstract idea in the claims. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984. The step of acquiring a mass spectrum and the mass spectrometer are well-understood, routine and conventional activity known in the art, as evidenced by the instant specification. The instant specification states that MALDI-TOF mass spectrometry is well known per se and further points to reviews of the application of MALDI-TOF spectrometry on bacteria (pg. 10, lines 20-27). Furthermore, MALDI-TOF mass spectrometry conventionally includes a computer-based system for receiving the data from the mass spectrometer. As such, the claim limitations are conventional both individually and in combination. Therefore, the additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent eligible application of the judicial exception (Step 2B: No). As such, claims 1-3 and 5-16 are not patent eligible.

Response to Arguments
Applicant's arguments filed 3 January 2022 and 2 February 2022 have been fully considered but they are not persuasive. 
14. Applicant asserts that the Examiner acknowledged in the 12 January 2022 interview that the claimed method results in an improvement in the field of distinction of similar species and the identification of microorganisms at the subspecies level or the strain level by mass spectrometry (pg. 9, para. 6 to pg. 10, para. 1 of Applicant’s Remarks filed 2 February 2022). This argument is not persuasive. 
As set forth in the Examiner Interview summary, it was stated that further consideration was needed to determine if the presented arguments overcome the outstanding rejection but that the improvement to technology arguments appeared to be most likely to potentially overcome the outstanding rejection of record. These arguments were overall not found to be persuasive for the reasons set forth below. 

15. Applicant asserts that the claims do not recite a mathematical concept because they do not recite mathematical relationships, formulas or equations (pg. 11, para. 5 to pg. 12, para. 2 of Applicant’s Remarks filed 3 January 2022). This argument is not persuasive.
MPEP 2106.04(a)(2).I sets forth that a mathematical relationship, formula or calculation does not require that the mathematical formula, relationship or calculation has the exact equation recited in the claim but rather, words or phrases that are textual replacements for the particular relationship, equation or calculation when interpreted in light of the specification still fall under the “Mathematical Concepts” grouping of abstract ideas. As discussed in the above rejection, The steps of constructing a classifying model, constructing an adjusting model, adjusting the masses-to-charges, classifying the spectrum using the classifying models, and determining statistical criteria and optimizing the list of frequencies each require carrying out specific mathematical calculations or specific series of mathematical calculation in order to perform each of these claim limitations and therefore serve as textual replacements for particular equations or calculations to be performed. Therefore, these limitations fall under the “Mathematical concepts” grouping of abstract ideas. 

16. Applicant asserts that the claims do not recite a mental process because the complexity of the recited steps renders those steps impossible of being practically performed in the human mind (pg. 12, para. 3 of Applicant’s Remarks filed 3 January 2022). This argument is not persuasive.
Applicant has not provided any indication or explanation of what steps are too complex to be performed in the human mind or with pen and paper or why these steps would be too complex to be performed in the human mind or with pen and paper. The instant limitations of the claims merely generically recite processing the spectra, thresholding data, gathering data into knowledgebase, or evaluating data that, under the broadest reasonable interpretation, equate to mental evaluations and comparisons of data that can be practically performed in the human mind or with pen and paper. Applicant is reminded that mere assertion of a statement does not amount to evidence that the limitations are not so generically recited as to equate to processes that can be carried out in the human mind as claimed.

17. Applicant asserts that the claimed method results in an improvement in the field of distinction of similar species and the identification of microorganisms at the subspecies level of the strain level by mass spectrometry and points to description in the specification for support (pg. 12, para. 6 to pg. 14, para. 1 of Applicant’s Remarks filed 3 January 2022). This argument is not persuasive.
MPEP 2106.05(a) sets forth that the claim itself must reflect the disclosed improvement to technology. The instant specification at pg. 5, lines 20-27 defines that what is meant by group and subgroup is a hierarchical representation in tree form of the types of reference microorganisms used in the construction of the knowledgebases and that the subgroup level always corresponds to a subset of the group. While this section of the specification also provides species and subspecies/strain as examples of a group and subgroup, pg. 1, line 20 of the instant specification indication that a group of microorganisms can also be a strain, class, order, family, genus or species of microorganism. Therefore, the broadest reasonable of “group” and “subgroup” in the claims is much broader than the embodiments pointed to in the instant specification that demonstrate the asserted improvement to technology. As such, the claims are not limited to the embodiments that reflect any asserted improvement to technology and thus the claim itself does not reflect the improvement to technology in all embodiments of the claim.

18. Applicant asserts that the claims integrate the recited judicial exception into a practical application that is the use of a mass spectrometer as a particular machine because the claimed method/device improves distinct of similar species and the identification of microorganism at the subspecies or strain level (pg. 12, para. 6 to pg. 14, para. 2 of Applicant’s Remarks filed 3 January 2022). This argument is not persuasive. 
Applicant appears to be conflating the factors for determining whether the claim integrates a judicial exception with or by use of a particular machine (see MPEP 2106.05(b)) with the consideration for whether or not the claims integrate a judicial exception via an improvement to technology (see MPEP 2106.05(a)). In considering the former, the examiner considers the following factors: 1) the particular or generality of the machine or apparatus, 2) whether the machine or apparatus implements the steps of the method, and 3) whether its involvement is extra-solution activity or field-of-use. 
With respect to factor 1, the mass spectrometer can be specifically identified.
Regarding factor 2, the mass spectrometer itself does not appear to perform any steps of the recited judicial exception and there is no indication as claimed that the recited judicial exception has any effect on the mass spectrometric methods performed in the claim.
Concerning factor 3, the mass spectrometer in the claimed invention appears to merely be a means to gather data for an unknown microorganism to be analyzed by the judicial exception of the claims, and therefore equates to mere data gathering or extra-solution activity. 
In consideration of these three factors, the mass spectrometer does not appear to be a particular machine that implements or integrates the recited judicial exception. 

19. Applicant asserts that the Office has not established that the ordered combination of claim features as considered widely prevalent or in common use (pg. 15, para. 3-4 of Applicant’s Remarks filed 3 January 2022). This argument is not persuasive.
As set forth in MPEP 2106.05(d), the evaluation under Step 2B for well-understood, routine and conventional activity only considers the additional elements or combination of additional elements. As set forth in the above rejection, the only additional elements recited in the claims are a mass spectrometer and a generic computer-based system for performing the recited judicial exception. The step of acquiring a mass spectrum and the mass spectrometer are well-understood, routine and conventional activity known in the art, as evidenced by the instant specification. The instant specification states that MALDI-TOF mass spectrometry is well known per se and further points to reviews of the application of MALDI-TOF spectrometry on bacteria (pg. 10, lines 20-27). Furthermore, MALDI-TOF mass spectrometry conventionally includes a computer-based system for receiving the data from the mass spectrometer. As such, the additional elements have been considered both individually and as an ordered combination and are well-understood, routine and conventional.

Conclusion
20. No claims are allowed.
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
DeBruyne et al. “Bacterial species identification from MALDI-TOF mass spectra through data analysis and machine learning” Systematic and Applied Microbiology 2001, vol. 34, pgs. 20-29: DeBruyne et al. discloses a method of utilizing support vector machine and random forests in order to classify MALDI-TOF data of microorganisms in order to develop classifiers that are able to identify microorganisms at the species level. 
Bengali et al. “A Rapid MALDI-TOF MS Identification Database at Genospecies Level for Clinical and Environmental Aeromonas Strains” PloS One 2012, 7(10), e48441, pgs. 1-6: Bengali et al. discloses a method of developing an identification database for rapid identification of Aeromonas isolates utilizing the SARAMISTM software. This software utilizes SuperSpectraTM that are generated based on measurements of well known microorganisms and contain sets of genus, species and strain biomarkers that are characteristic for the respective group of microorganisms. 
Dubois et al. “Performances of the Vitek MS Matrix-Assisted Laser Desorption Ionization–Time of Flight Mass Spectrometry System for Rapid Identification of Bacteria in Routine Clinical Microbiology” Journal of Clinical Microbiology 2012, Vol. 50, no. 8, pgs. 2568-2576: Dubois et al. discloses applying an advanced spectrum classifier (ASC) algorithm to MALDI-TOF MS data of microorganisms to identify the species or genus level of microorganisms. Dubois et al. further discloses that the ASC algorithm utilizes patterns in a knowledge base developed either from MS data for the species or for two or more species if they cannot be separated efficiently with MALDI-TOF technology.
Welker et al. “Proteomics for routine identification of microorganisms” Proteomics 2011, 11, 3143-3153: Welker et l. discloses a review of known MALDI identification systems for microorganisms that includes the MALDI Biotyper, the SARAMIS and VITEK MS systems.
It is noted that claims 1-3 and 5-16 are free from the prior art as the prior art does not teach or fairly suggest constructing an adjusting model allowing mass-to-charge offsets of the learning spectra of the subgroups of the group to be corrected on the basis of reference masses-to-charges that are common to the various subgroups of the group; adjusting the masses-to-charges of all of the lists of peaks of the learning spectra of the subgroups of the group; and constructing one classifying model per subgroup and the associated knowledgebase on the basis of the adjusted learning spectra of the subgroups and subsequently applying this adjusting model to the spectra of an unknown microorganism after classification to the group level but before classification at the subgroup level. The closest prior art of record is either the DeBruyne et al., Bengali et al. or Dubois et al. references cited above. However, none of these references disclose the above recited concept.

E-mail Communications Authorization
21. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
22. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249.  The examiner can normally be reached on M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLIVIA M. WISE/Primary Examiner, Art Unit 1631